DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.
 
Response to Amendment
	Applicant’s remarks and amendments filed 02/08/2021 are acknowledged. 
	 Regarding the rejection under 35 U.S.C. 112(b), the amendment to claim 3 is acknowledged. Accordingly, the rejection of claim 3 under 35 U.S.C. 112(b) is withdrawn. 

Status of Claims
	Claims 1-3 were previously pending in the application. As of the amendments filed 02/08/2021, claims 1-3 are amended. 
	Claims 1-3 are under examination. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting specific structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
“a first region of interest setting unit which sets a region of interest” (claim 1) 
“a tissue specifying unit which specifies a position” (claim 1) 
“a tissue tracing unit which traces a position” (claim 1)
“a second region of interest setting unit which sets the region of interest” (claim 1)
“a pixel value measuring unit which measures a pixel value” (claim 1)
“a shininess region removal unit which removes a shininess region” (claim 3)
	Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, or equivalents thereof. 
	If applicant does not intend to have these claim limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki (US 2017/0360275 A1, hereinafter “Yoshizaki”) in view of Glatz et al. (Robust overlay schemes for the fusion of fluorescence and color channels in biological imaging; Journal of Biomedical Optics; hereinafter “Glatz”). 
Regarding claim 1, Yoshizaki discloses: 
A time intensity curve measuring apparatus (“a curve L3 represents temporal change of the light intensity level” Yoshizaki: [0140])
which measures a time intensity curve illustrating a temporal change ("In FIG. 17, a horizontal axis represents time, and a vertical axis represents an intensity level of the light intensity of the fluorescent wavelength component. In FIG. 17, a curve L3 represents temporal change of the light intensity level of the fluorescent wavelength component" Yoshizaki: [0140]) in pixel value of light emission ("signal value (pixel value or luminance information)" Yoshizaki: [0061]) from a fluorescent dye administered into a body of a subject ("generating fluorescent image data by emitting excitation light to a subject to which a fluorescent agent has been administered" Yoshizaki: [0002]), 
the apparatus (“image processing device” Yoshizaki: [0005]) comprising:
an excitation ray source ("a light source unit configured to emit excitation light to a subject to which a fluorescent agent has been administered" Yoshizaki: [0004]) which emits near-infrared rays ("light in a near-infrared wavelength band (e.g., 830 nm)" Yoshizaki: [0054]) for exciting a fluorescent dye administered into the body of the subject ("ICG used in the first embodiment emits fluorescence of 830 nm" Yoshizaki: [0037]) toward the subject;
an image pickup unit ("an imaging unit configured to continuously image the subject and sequentially generate image data of the subject" Yoshizaki: [0004]) configured to detect near-infrared rays ("has sensitivity to light in a near-infrared wavelength band (e.g., 830 nm)" Yoshizaki: [0054]) and visible rays ("has sensitivity to light in a visible light range" Yoshizaki: [0054]), 

a first region of interest setting unit which sets a region of interest on a first fluorescence image of the plurality of fluorescence images ("imaging a region of a subject to generate image data, a fluorescent agent having been administered to the subject, and the region having been irradiated with excitation light" Yoshizaki: [0005]);
and a pixel value measuring unit which measures a pixel value of the region of interest ("signal value (pixel value or luminance information) in accordance with the light intensity of a fluorescent wavelength component emitted from the fluorescent agent is recorded" Yoshizaki: [0061]).
	The limitation reciting “a plurality of color images” has been changed to reflect that Yoshizaki discloses all of the features of this limitation except for the explicit recitation of “a plurality of color images.” The “plurality of color images” is explicitly taught by Glatz, as described below. 
Yoshizaki remains silent on: 
which photographs … a plurality of color images including a tissue of the subject;
a tissue specifying unit which specifies a position of the tissue on a first color image of the plurality of color images, the position corresponding to a position of the region of interest on the first fluorescence image;
a tissue tracing unit which traces a position of the tissue on a second color image of the plurality of color images;
a second region of interest setting unit which sets the region of interest at a position on a second fluorescence image of the plurality of fluorescence images, the position corresponding to the position of the tissue on the second color image. 

which photographs … a plurality of color images including a tissue of the subject ("Color images acquired from the five biological samples are displayed in Figs. 1(a)-1(e)" Glatz: Pg. 2);
a tissue specifying unit ("automatic segmentation of the fluorescence signal was performed" Glatz: Pg. 2) which specifies a position of the tissue on a first color image ("ROI was defined for each image as the area containing fluorescence signal above the threshold" Glatz: Pg. 2) of the plurality of color images, the position corresponding to a position of the region of interest on the first fluorescence image ("fluorescence measurement that is superimposed on a corresponding color image" Glatz: Pg. 3);
a tissue tracing unit which traces a position of the tissue ("color images provide anatomical information and easy orientation" Glatz: Pg. 2) on a second color image of the plurality of color images ("Color images are commonly superimposed with fluorescence measurements to provide orientation" Glatz: Abstract);
a second region of interest setting unit which sets the region of interest at a position on a second fluorescence image ("Overlay images were calculated for all the datasets" Glatz: Pg. 2) of the plurality of fluorescence images ("visualization along the temporal dimension of color and fluorescence data acquiring in real time" Glatz: Pg. 2), the position corresponding to the position of the tissue on the second color image ("Color images acquired from the five biological samples are displayed … while the corresponding fluorescence channel is shown" Glatz: Pg. 2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image processing method disclosed by Yoshizaki, by including the robust overlay schemes for the fusion of fluorescence and color channels in biological imaging as taught by Glatz. One of ordinary skill in the art would have been motivated to make this 

	Regarding claim 2, the combination of Yoshizaki and Glatz discloses: 
The time intensity curve measuring apparatus according to claim 1, as described above. 
	Yoshizaki further discloses: 
wherein the image pickup unit ("an imaging unit configured to continuously image the subject and sequentially generate image data of the subject" Yoshizaki: [0004]) includes a first photographing element configured to detect near-infrared rays ("has sensitivity to light in a near-infrared wavelength band (e.g., 830 nm)" Yoshizaki: [0054]) which photographs a fluorescence image from the fluorescent dye ("generating fluorescent image data by emitting excitation light to a subject to which a fluorescent agent has been administered" Yoshizaki: [0002]), 
and a second photographing element configured to detect visible rays ("has sensitivity to light in a visible light range" Yoshizaki: [0054]) which photographs a color image including the tissue of the subject ("a normal color image P100" Yoshizaki: [0147]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki in view of Glatz, further in view of Hirawake et al. (US 2016/0041098 A1, hereinafter "Hirawake").

Regarding claim 3, the combination of Yoshizaki and Glatz discloses: 

wherein the tissue tracing unit traces the region of interest on the basis of the color image ("Color images are commonly superimposed with fluorescence measurements to provide orientation" Glatz: Abstract; "color images provide anatomical information and easy orientation" Glatz: Pg. 2) after the shininess region is removed by the shininess region removal unit ("Before the two acquisition channels can be merged into a composite image, a number of preprocessing steps are required" Glatz: Pg. 1).
The combination of Yoshizaki and Glatz remains silent on: 
a shininess region removal unit which removes a shininess region on a tissue surface on the basis of a color image including the tissue.
However, in a similar invention in the same field of endeavor, Hirawake teaches a fluorescence viewing device and fluorescence viewing method (Title) that includes an image processing means for performing correction for a brightness of the fluorescence image and a brightness of the background image: 
a shininess region removal unit which removes a shininess region on a tissue surface on the basis of a color image including the tissue ("image processing means for performing correction for a brightness of the fluorescence image and a brightness of the background image" Hirawake: [0009]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image processing method disclosed by Yoshizaki, by including the fluorescence viewing device as taught by Hirawake. One of ordinary skill in the art would have been motivated to make this modification "to provide a fluorescence viewing device and a .

Response to Arguments
	The rejection of claims 1 and 2 under 35 U.S.C. 103 as unpatentable over Kamada and Bredno is traversed by Applicant. Applicant submits that claim 1 has been amended to overcome the rejection under 35 U.S.C. 103, and specifically had been amended to define the excitation ray source as emitting near infrared rays and specifying that the image pickup unit is configured to detect near-infrared rays and visible rays. Applicant submits that claim 2 has been amended for consistency with claim 1. 
	
Applicant’s arguments, filed 02/08/2021, with respect to the rejection of claims 1-2 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made under 35 U.S.C. 103 over Yoshizaki in view of Glatz, as described in full detail in the 35 U.S.C. 103 rejection section of the present Office Action. 

	Applicant submits that Kamada fails to teach or suggest Applicant’s claimed apparatus in multiple ways. First, Applicant submits that Kamada does not include an excitation ray source which emits near-infrared rays or an image pickup unit configured to detect near-infrared rays, and provides further reasoning as to how Kamada’s apparatus differs from the claimed apparatus. 
	Applicant further submits that Bredno also fails to disclose the above features related to an excitation ray source which emits near-infrared rays or an image pickup unit configured to detect near-infrared rays or tissue tracing unit which traces a position of the tissue on a second color image. Applicant submits that the compensation taught in Bredno does not concern tracing the position of tissue on a second color image, and that Bredno fails to teach or suggest an excitation ray source which emits near-infrared rays for exciting a fluorescent dye administered into the body of the subject toward the subject with an image pickup unit configured to detect near-infrared rays and visible rays. 
	Applicant submits that even if the combination of Kamada and Bredno is assumed to be proper, the combination fails to teach every element of the claimed invention. 


In response, Examiner respectfully submits that Applicant’s arguments with respect to the rejection of claims 1-2 over Kamada in view of Bredno have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the above arguments.

	Applicant submits that Hirawake does not disclose or suggest a tracing unit or other claimed features omitted by Kamada and Bredno. Applicant submits that while Hirawake does mention near-infrared light, it is unclear as to how an excitation ray source which emits near-infrared rays for exciting a fluorescent dye administered into the body of the subject toward the subject with an image pickup unit configured to detect near-infrared rays and visible rays could be incorporated into the Kamada's apparatus.

In response, Examiner respectfully submits that Applicant’s arguments with respect to the rejection of claim 3 over Kamada in view of Bredno, further in view of Hirawake have been considered but are moot. 
First, Examiner respectfully submits that Hirawake was never relied upon by Examiner for disclosing a tracing unit, nor was Hirawake relied upon for any features of claims 1-2. Hirawake was previously, and remains, relied upon only for the rejection of claim 3. 
Furthermore, Examiner respectfully submits that the argument – of a lack of clarity as to how an excitation ray source which emits near-infrared rays for exciting a fluorescent dye administered into the body of the subject toward the subject with an image pickup unit configured to detect near-infrared rays and visible rays could be incorporated into the Kamada's apparatus – is moot, as Kamada is no longer being relied upon in the new ground of rejection. Accordingly, Hirawake’s invention is no longer being incorporated into the apparatus of Kamada, thus rendering the argument moot. 

Applicant submits that as a result, independent claim 1 is patentable over Kamada in view of Bredno, even with Hirawake. Applicant submits that, as claims 2 and 3 depend from independent claim 1, claims 2 and 3 are likewise patentable over Kamada in view of Bredno, even with Hirawake.

	In response, Examiner respectfully submits that in light of the new ground of rejection, claims 1-3 are not presently patentable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Steiner (US 2017/0280029 A1, hereinafter “Steiner”) teaches an image transformation and display for fluorescent and visible imaging. In Steiner’s invention, sensor data is received from a near-infrared sensor, which may be integrated into the same scope housing as a scope detecting visible light (Steiner: [0018]). Steiner’s invention “provides improved display of fluorescence imaging (FI) images or other sensor-based images, and reflected light images, through a systems and methods that preserve the color information of the reflected light image while allowing FI or other images to be combined with in a manner with improved distinguishability of colors. This has the advantage of improving the distinguishability of features in both images, and thereby further enhancing the analytical or diagnostic benefits of providing a combined image” (Steiner: [0029]). 
Tian et al. (US 2018/0042481 A1, hereinafter “Tian”) teaches a handheld molecular imaging navigation system that comprises a multi-spectral light source module configured to provide light in a plurality of different spectrum bands (Abstract). Tian’s invention includes a signal acquisition module configured to acquire a near-infrared fluorescence image and a visible light 
Nie et al. (US 2011/0152692 A1, hereinafter “Nie”) teaches a system and methods for providing real-time anatomical guidance in a diagnostic or therapeutic procedure. Nie’s invention includes a first light source configured to emit a beam of visible light; second light source configured to emit a beam of near-infrared light; a handheld probe optically coupled to the second light source; a second imaging device configured to detect visible light; a third imaging device configured to detect near-infrared light having a first predetermined wavelength; a fourth imaging device configured to detect near-infrared light having a second predetermined wavelength; a display for displaying at least one visual representation of data; and, a controller programmed to generate at least one real-time integrated visual representation of an area of interest and to display the real-time visual representation on the display for guidance during the diagnostic or therapeutic procedure (Abstract). 
Thomas (US 2016/0314585 A1, hereinafter “Thomas”) teaches a method and apparatus that assist a user to track changes that occur in features of a subject as the features evolve over time. In Thomas’s invention, “tracking can be done for images captured under different imaging/lighting modalities, by different image capture devices, and/or at different points in time” (Abstract). 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793